9 F.3d 1552
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David JOHANSEN, d/b/a Grayhawk Air Express, Plaintiff-Appellant,v.AIRBORNE FREIGHT CORPORATION, Defendant-Appellee.
No. 92-35260.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 2, 1993.Decided Nov. 10, 1993.

Before:  WRIGHT, GOODWIN and HUG, Circuit Judges.


1
MEMORANDUM*


2
The district court entered summary judgment for Airborne in Johansen's breach of contract suit.   Johansen appeals.   We affirm.


3
The contract between Johansen and Airborne allowed either party to terminate the agreement upon 30 days notice without specifying a reason.   It did not require just cause for termination.


4
Montana implies a covenant of good faith and fair dealing in every contract.   Story v. City of Bozeman, 791 P.2d 767, 775 (Mont.1990).   In suits involving a covenant of good faith and fair dealing relative to employment contracts, the implied covenant cannot be in direct contradiction of a term of a written contract.   Farris v. Hutchinson, 838 P.2d 374, 377 (Mont.1992).   The nature and extent of the obligation of good faith is measured by the justifiable expectations of the parties.   Talley v. Flathead Valley Community College, 857 P.2d 701 (Mont.1993) (no reasonable expectation of continuing employment given the plain meaning of a "no-tenure" provision).


5
We reject Johansen's argument that Airborne breached the implied covenant because Airborne's reasons for terminating him were "dishonest, after-the-fact fabrications."   He did not have a reasonable expectation of a requirement of just cause for termination.   Airborne terminated without cause.   Requiring it to show cause for termination would contradict paragraph 14(b) of the agreement.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3